DETAILED ACTION
Remarks
In a telephone interview conducted 11/10/2021 with applicant’s representative Zachary M. Sakoi, the examiner suggested drafting an Examiner’s Amendment in order to correct the issues below and place the application in condition for allowance.  However, applicant’s representative explained that the applicant elected to prosecute the invention through a detailed Office action instead of proceed via the proposed Examiner’s Amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner hereby acknowledges applicant's election without traverse of Group I & Species A (i.e. Figs. 4-9), on which Claims 1-10 & 13-22 read, in the reply filed 08/27/2021.

Claim Objections
Claims 21-22 are objected to because of the following informalities:  
Regarding Claim 21:
In Line 18: After “plurality of second conductive”, delete singular “structure”.  Insert plural ---structures---.
Regarding Claim 22:
In Line 6: After “plurality of stacked”, delete singular “region”.  Insert plural ---regions---.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
Claims 3 & 15 similarly omit the critical essential structural cooperative relationship between the “supporting structure [i.e. ‘multilayer region’ 39; see pgs. 5-6 of applicant’s specification filed 07/22/2019]” (see Claims 3 & 15 at Lines 2-3), and the “corresponding membranes [i.e. 40]” (see final lines of Claims 2 & 14, which are the respective parent claims of Claims 3 & 15).
These structural relationships are critical or essential to the practice of the invention, but not included in the claim(s).  Therefore, the claimed invention is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Regarding essential features of an invention which are not claimed, the MPEP teaches:
A feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112…and in determining whether an unclaimed feature is critical, the entire disclosure must be considered. Features which are merely preferred are not to be considered critical.  Therefore, an enablement rejection based on the grounds that a disclosed critical limitation is missing from a claim should be made only when the language of the specification makes it clear that the limitation is critical for the invention to function as intended [emphasis examiner’s.  (See MPEP § 2164.08(c))  
The examiner submits that the instant specification (filed 07/22/2019) makes clear that the relationship between the claimed “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]” is critical to the functionality of the disclosed MEMS device.  Specifically, applicant’s specification teaches:
At Page 5: “The electroacoustic module 1 further comprises a structure 38, which in what follows will be referred to as ‘transduction structure 38’. 10 The transduction structure 38 comprises a multilayer region 39…”
At Page 6: “the portions of the multilayer region 39 that define the tops of corresponding recesses 52 function as membranes (designated by 40)…”
At Page 11: “Following upon the aforementioned photolithographic process, carried out simultaneously on the entire MEMS wafer 80, portions of each multilayer region 39, which form the aforementioned membranes 40, are exposed.”
At Page 13: Regarding the disclosed fabrication of membrane 40/transducer 38 by patterning supporting structure/multilayer region 39, the instant specification makes clear their stated goal that the “present manufacturing process moreover enables use of different technologies for manufacturing MEMS transducers and dice of the reconstructed wafer”
The examiner submits that, taken together, these citations makes clear that the multilayer region 39 and the membrane 40 constitute the same structure; however, the instant Claims 3 & 15 confusingly refer to the “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]” using different terminology even though these claimed features are structurally one and the same.  
Furthermore, it is beyond question that one of ordinary skill in the art would know the multilayer region 39/membrane 40 is absolutely an essential feature which is critical to the intended functionality of applicant’s disclosed electroacoustic module.
Applicant’s Fig. 1 (annotated below) further makes clear that the supporting structure/multilayer region 39 and membrane 40 constitute the same exact structural feature.

    PNG
    media_image1.png
    496
    987
    media_image1.png
    Greyscale

Thus, Claims 3 & 15 fail to clarify the critical cooperative relationship between the critically important “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]”.
As detailed by the instant application, the only method of manufacturing the instant electroacoustic MEMS device requires forming that the membrane 40 constitute the supporting structure/multilayer region 39.  The instant application does not suggest any alternative method(s) or structures for forming the membrane 40 and, in fact, expounds the benefits and inventiveness of this feature.  Therefore, the cooperative relationship between the “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]” is essential to the practice of the invention, and its omission from the claims is not supported by an enabling disclosure (see MPEP § 2174).
Furthermore, the test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue (see MPEP § 2164.01).  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.”  These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Regarding the instant application:
(A) The breadth of the claims is not commensurate in scope with the disclosure.  The instant Claims 3 & 15 confusingly use different terminology to refer to the “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]”, thereby suggesting that these features are structurally distinct from one another, while the instant disclosure only teaches that the membrane 40 constitutes the supporting structure/multilayer region 39.  
(B) The nature of the invention pertains to methods of packaging integrated circuits together with MEMS devices.  
(C) The prior art of record does not indicate that, in accordance with the instant disclosure, the membrane 40 and the supporting structure/multilayer region 39 could comprise structurally distinct features.  
(D) The level of one or ordinary skill in the art generally requires at least a Bachelor of Science degree (or equivalent thereof) in electrical engineering.  
(E) Electrical engineering is governed by physical principles of electrodynamics.  
(F) The instant inventors provide no meaningful direction regarding how to practice the invention of MEMS fabrication wherein the membrane 40 does not constitute the supporting structure/multilayer region 39.  
(G) The instant application only teaches two working examples of the claimed MEMS fabrication method (e.g. Figs. 4-9 & Figs. 10-15; see Restriction mailed 06/28/2021 at pg. 5), both of which require that the membrane 40 constitutes the supporting structure/multilayer region 39. 
(H) The quantity of experimentation needed to practice the invention is undue because the instant application does not even suggest that it would be possible to achieve the disclosed benefits by another configuration other than one wherein the membrane 40 constitutes the supporting structure/multilayer region 39.  Therefore, there is no reasonable expectation that any experimentation would result in another viable MEMS configuration in accordance with the instant invention.
Consequently, this rejection under 35 U.S.C. § 112 is proper because the instant application, considered in its entirety, teaches that the missing claim element of the relationship between the claimed “supporting structure [i.e. ‘multilayer region’ 39]” and “corresponding membrane [i.e. 40]” is critical to the functionality of the disclosed MEMS device.

Finally, the examiner notes that the instant rejections of Claims 3 & 15 under § 112(b) may be rectified by importing dependent Claims 4 & 16 in Claims 3 & 15, respectively.
	





Closest Prior Art of Record
The examiner’s thorough search of the prior art yielded the following references, which are considered most relevant to the patentability of the claimed invention:
U.S. Pre-Grant Pub. 2016/0009544 to- Rothberg et al.

U.S. Pre-Grant Pub. 2016/0009549 to- Rothberg et al.

U.S. Pre-Grant Pub. 2011/0084570 to- Soeda et al.

U.S. Pre-Grant Pub. 2013/0285166 to- Classen.

U.S. Pre-Grant Pub. 2011/0115333 to- Ezaki.

U.S. Pre-Grant Pub. 2013/0307096 to- Classen et al.

U.S. Pre-Grant Pub. 2013/0115333 to- Ezaki.

U.S. Pre-Grant Pub. 2015/0232329 to- Classen.

U.S. Pre-Grant Pub. 2014/0264660 to- Rothberg et al.

U.S. Pre-Grant Pub. 2018/0369862 to- Alie et al.



Allowable Subject Matter
Claims 1-2, 4-10, 13-14, & 16-20 are allowed because the closest prior art of record neither anticipates nor renders obvious the limitations of independent Claims 1, 13, & 21, similarly including a method of forming a plurality of integrated MEMS/IC packages involving coupling a plurality of dies to a plurality of units/piezoelectric regions through a redistribution structure and a membrane/plurality of stacked structures, in combination with the other structural limitations as claimed.
Claims 3 & 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 21-22, as allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892